SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
146
TP 10-01869
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF COUNTY OF ERIE, PETITIONER,

                     V                                              ORDER

STATE OF NEW YORK PUBLIC EMPLOYMENT RELATIONS
BOARD, AND ITS CHAIR JEROME LEFKOWITZ, AND
CIVIL SERVICE EMPLOYEES ASSOCIATION, INC.,
LOCAL 1000, AFSCME, AFL-CIO, ERIE COUNTY UNIT
OF LOCAL 815, AND ITS PRESIDENT JOAN BENDER,
RESPONDENTS.


GOLDBERG SEGALLA LLP, BUFFALO (ELISHA J. BURKART OF COUNSEL), FOR
PETITIONER.

NANCY E. HOFFMAN, ALBANY (TIMOTHY CONNICK OF COUNSEL), FOR RESPONDENT
CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., LOCAL 1000, AFSCME,
AFL-CIO, ERIE COUNTY UNIT OF LOCAL 815, AND ITS PRESIDENT JOAN BENDER.

DAVID P. QUINN, ALBANY, FOR RESPONDENT STATE OF NEW YORK PUBLIC
EMPLOYMENT RELATIONS BOARD, AND ITS CHAIR JEROME LEFKOWITZ.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Donna M. Siwek,
J.], dated August 10, 2010) to review a determination of respondent
State of New York Public Employment Relations Board. The
determination, among other things, ordered petitioner to stop
replacing full-time positions with regular part-time positions to
perform the same level of services.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs, the petition is dismissed and the
counterclaim for enforcement of the order of respondent State of New
York Public Employment Relations Board dated April 22, 2010 is granted
for reasons stated in the decision of that respondent.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court